DETAILED ACTION
This Notice of Allowance is in response to the Application filed July 2, 2018.  
REASONS FOR ALLOWANCE
2.	Claims 1-20 are allowable over the references of record for at least the following reasons:
	Claim 1: a plurality of air channels within the inner core, wherein each air channel originates at an orifice through the outer shell at the first surface of the insulating tile;
	a plurality of capillaries within the inner core that branch from the plurality of air channels; and
	a plurality of openings that extend through the second surface of the outer shell, wherein each capillary terminates at one of the plurality of openings.  
	Claim 11:  flowing the air from the air channel into a plurality of capillaries that branch from the air channel within the inner core; and 
	flowing the air from the plurality of capillaries within the inner core through the rigid outer shell of the insulating tile.  
	Claim 17: inserting the plurality of studs into a plurality of access holes of the insulating tile through the first surface of the insulating tile, wherein the plurality of access holes extend through the insulating tile from and through the first surface to and through the second surface; and 
	securing the insulating tile to the plurality of studs using a plurality of fasteners positioned within the plurality of access holes, wherein each fastener is accessible from the second surface of the insulating tile through one of the plurality of access holes.  
	The closest prior art is the Pinney reference.  The Pinney reference fails to disclose all of the features of the independent claims.  Furthermore, none of the located references teach or suggest a plurality of air channels within the inner core, wherein each air channel originates at an orifice through the outer shell at the first surface of the insulating tile; a plurality of capillaries 
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747